        Case 3:17-cv-08004-SPL Document 220 Filed 03/30/20 Page 1 of 3



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   CARLOTTA P. WELLS
     Assistant Branch Director
 3   LISA A. OLSON, D.C. Bar No. 384266
     CAROL FEDERIGHI, TX Bar No. 06872950
 4   CRISTEN C. HANDLEY, MO Bar No. 69114
     United States Department of Justice
 5   Civil Division, Federal Programs Branch
     1100 L Street, N.W.
 6   Washington, D.C. 20005
     Telephone: (202) 514-5633
 7   Facsimile: (202) 616-8470
     Email: lisa.olson@usdoj.gov
 8   Counsel for Defendants
 9                       IN THE UNITED STATES DISTRICT COURT
10                           FOR THE DISTRICT OF ARIZONA

11   Stephen C., a minor, by Frank C., guardian
     ad litem, et al.,                                       No. 3:17-cv-08004-SPL
12
                           Plaintiffs,                       DEFENDANTS’ NOTICE OF
13                                                           SCHOOL CLOSING DUE TO
                v.                                           COVID-19
14
15   Bureau of Indian Education, et al.,
16                         Defendants.
17
18         Defendants hereby provide notice that operations at the Havasupai Elementary
19
     School (HES) are suspended due to the COVID-19 pandemic. On March 11, 2020, the
20
     World Health Organization publicly characterized COVID-19 as a pandemic. 1 On March
21
22   13, 2020, the President declared a National Emergency in an effort to address the spread of
23
     COVID-19, 2 and on March 16, 2020, the President announced new guidance to slow the
24
25
26
           1
              Centers for Disease Control and Prevention. “Coronavirus Disease 2019 (COVID-
27   19): Situation Summary,” https://www.cdc.gov/coronavirus/2019-ncov/cases-
     updates/summary.html (last accessed March 19, 2020).
28
           2
               See Proclamation No. 9994, 85 Fed. Reg. 15337, 2020 WL 1272563 (March 13,
        Case 3:17-cv-08004-SPL Document 220 Filed 03/30/20 Page 2 of 3




 1   spread of the virus, including avoiding groups of more than ten people and working or

 2   schooling from home whenever possible. 3 This guidance follows recommendations by the
 3
     Centers for Disease Control to engage in social distancing, and, in some circumstances, to
 4
     close schools. 4
 5
 6            On March 13, 2020, the Havasupai Tribe closed Havasupai Canyon to
 7   tourism pursuant to Tribal Resolution 10-20 due to concerns about COVID-19. Two days
 8
     later, on March 15, Arizona Governor Doug Ducey and Superintendent of Public
 9
10   Instruction Kathy Hoffman called for the state-wide closure of all Arizona schools

11   until March 27 as a preventative measure necessary to halt the potential community-
12
     wide spread of COVID-19. HES was on spring break from March 16-20. On March 18,
13
14   2020, the Havasupai Tribal Council passed Tribal Resolution 12-20 restricting travel into

15   Supai by all Bureau of Indian Education employees. On March 20, 2020 Governor Ducey
16
     extended closures of Arizona schools until April 10, 2020. In accordance with the Tribal
17
     Resolution, the Bureau of Indian Education (BIE) has closed HES through April 14, 2020,
18
19   and notified parents of the decision towards the end of spring break.
20            BIE will not be able to provide adequate staff to support the school until the travel
21
22
23
24   2020).
              3
25            See The President’s Coronavirus Guidelines for America,
     https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
26   guidance_8.5x11_315PM.pdf (last accessed March 19, 2020).
              4
27            See Centers for Disease Control and Prevention. “Implementation of Mitigation
     Strategies for Communities with Local COVID-19 Transmission,
28   https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-
     strategy.pdf (last accessed March 19, 2020).

                                                     2
        Case 3:17-cv-08004-SPL Document 220 Filed 03/30/20 Page 3 of 3




 1   restrictions are lifted. BIE is evaluating the extent to which supplemental education at its

 2   Bureau operated schools, including HES, may be available at a future date when more is
 3
     known about the effects of COVID-19 and the impact of the pandemic on BIE-operated
 4
     schools.
 5
 6                                                     Respectfully submitted,
 7   Dated: March 30, 2020                             JOSEPH H. HUNT
 8                                                     Assistant Attorney General
                                                       CARLOTTA P. WELLS
 9                                                     Assistant Branch Director
10
                                                       /s/ Lisa A. Olson
11                                                     LISA A. OLSON, D.C. Bar No. 384266
                                                       CAROL FEDERIGHI, TX Bar No.
12                                                            06872950
13                                                     CRISTEN C. HANDLEY, MO Bar No.
                                                              69114
14                                                     United States Department of Justice
                                                       Civil Division, Federal Programs Branch
15                                                     1100 L Street, N.W.
16                                                     Washington, D.C. 20005
                                                       Telephone: (202) 514-5633
17                                                     Facsimile: (202) 616-8470
18                                                     Email: lisa.olson@usdoj.gov

19
20
21
22
23
24
25
26
27
28


                                                   3
